This Application is Being Examined under the Pre-AIA  First to Invent Provisions
DETAILED ACTION
Double Patenting
The terminal disclaimer dated 23 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10407771 B2 issued in the names of Anqing Cui et al. on 10 September 2019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
Claims 1-17 & 21-23 are allowed.  The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1 & 11, the prior art of record specifically neither discloses nor suggests, in combination with the other recited limitations, a substrate processing chamber having:
an inner channel extending through an isolation collar fluidly coupled through a plurality of holes to a central channel enclosed by both a housing and a lid plate, the isolation collar coupled to the lid plate by way of the housing, the housing coupled to the lid plate enclosing the central channel extending along a central axis therethrough, the central channel having upper and lower portions, the upper portion of the central channel coupled to a central opening of the lid plate to the lower portion of the central channel, the lower portion of the central channel enclosed by a contoured bottom surface of the lid plate extending 
for the reasons stated in Applicant's reply dated 23 November 2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716